DETAILED ACTION

Remarks
The applicant has not made a foreign priority claim, however, examiner inadvertently acknowledged a claim to foreign priority in the non-final rejection mailed on 01/05/2022.  The acknowledgement to a claim to foreign priority has been revoked. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment of 04/01/2022 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent 4,238,247 to Oster, Jr. is the closest prior art. Oster teaches an outer tube 4 and inner tube 6, and photovoltaic cells 16 are disposed on outer surface of inner tube 6 (see fig. 1). Oster further teaches conduit 22 that carries heat exchange medium. The gaps between tubes can be interpreted as air gap. However, Oster fails to disclose an integrated spectrally-selective plasmonic absorber/emitter, and the PV cells 16 receiving the IR emission from ultra-thin metal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721